On argument, judgment as to plaintiff Ralph Christie unanimously affirmed, with costs. Judgment as to plaintiff Delbert Christie reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within five days from the entry of the order herein said plaintiff stipulate to reduce to $100 the amount of the verdict rendered in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.